Smith, C. J.,
delivered the opinion of the court.
The appellees cannot recover upon the contract sued on for the reason that the terms on which the proposed purchasers, produced by them, were to buy the land, differed in several particulars from the terms on which the appellees were authorized by that contract to sell it; one material and controlling difference being that under the contract all of the deferred payments for the land were to be secured by a deed of trust on all of the land, while the offer of the proposed purchasers was that the deferred payments dne by each of them were, to be secured only on the land to be purchased by him.
Nor can they recover on the theory that, when the proposed - purchasers were produced, the appellant agreed to sell to them on the terms of their offer, for the reason that, in so far as the appellees are concerned, that agreement, conceding that such an agreement was in fact made, is without any consideration to support it. >
Had the appellant sold the land to the purchasers procured by the appellees, a different question might be presented, as to which we express no opinion.

Reversed, and till dismissed.